PER CURIAM
Petitioners seek review of an Employment Division referee’s decision dismissing their request for a hearing regarding a deficiency assessment for unemployment insurance taxes. Division assessed unpaid taxes arising from services provided by topless dancers during 1985. ORS 657.030. Petitioners requested a hearing. Several cases involving similarly situated employers were consolidated for hearing. The referee, after addressing the merits of the case as to the other employers, ruled that petitioners had received a hearing on the same issue earlier and that an adverse decision as to whether the dancers were covered employes had become final. The request for hearing was dismissed on the basis of res judicata.
Petitioners do not mention or address the basis of the referee’s dismissal. We cannot review the issue that they attempt to raise, and they do not contest the only basis for Division’s decision against them.
Affirmed.